Per Curiam.

Appellants primarily contend that Norfolk & Western’s cost analysis constituted uncontroverted *98evidence that the nine percent increase would not cover the actual cost of service and that the commission acted unlawfully in refusing to accept that evidence as proof that the rate was reasonable.
The commission is given broad discretion in determining the weight to be given to evidence before it. See Boyle-Midway v. Pub. Util. Comm. (1971), 25 Ohio St. 2d 11; Armco Steel Corp. v. Pub. Util. Comm. (1968), 16 Ohio St. 2d 144; Ohio Coal Assn. v. Pub. Util. Comm. (1955), 164 Ohio St. 108.
Given the record evidence, this court finds that the commission did not abuse its discretion in determining that the nine percent increase in the steam coal rates was unreasonable.*
Accordingly, the order of the commission being neither unreasonable nor unlawful is affirmed.

Order affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.

 We need not address the issues raised with regard to discriminatory rates, since the commission’s finding was limited to the reasonableness of the steam coal rates.